DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The claim amendment filed on 04/27/2021 has been entered with pending Claims 1-14, 20 and cancelled Claims 15-19. The following is an examiner’s statement of reasons for allowance: 

Independent Claim 1 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following:
a detection unit which detects a line drawn on a road surface based on the corrected luminance values, wherein: the calculation unit calculates, as the chroma values, differences between the R values and the B values, respectively; and the correction unit corrects luminance values of pixels each of which satisfies (A) a difference between the R value and the G value is smaller than or equal to a first prescribed value; (B) a difference between the R value and the B value is larger than or equal to a second prescribed value; (C) a difference between the G value and the B value is larger than or equal to a third prescribed value; and (D) the R value or the G value is larger than or equal to a fourth prescribed value.
Claims 2 – 14 are dependent upon Claim 1 and are therefore allowable.


Independent Claim 20 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following:
the correcting corrects luminance values of pixels each of which satisfies (A) a difference between the R value and the G value is smaller than or equal to a first prescribed value; (B) a difference between the R value and the B value is larger than or equal to a second prescribed value; (C) a difference between the G value and the B value is larger than or equal to a third prescribed value; and (D) the R value or the G value is larger than or equal to a fourth prescribed value.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667  

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667